DETAILED ACTION
This Office Action is in response to the Amendment filed on December 09th, 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the instant Amendment, claims 1, 7 & 13 are independent. Claims 1-18 have been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in the instant Amendment, filed on 12/09/2022, with to limitations listed below, have been fully considered but they are not persuasive.
On page 6 of Applicant’s Remarks, Applicants submits that Vakulenko fails to disclose each and every element of the amended independent claim 1 (Emphasis added).
The Examiner disagrees with the Applicants. As described in pars. [0022] – [0028], [0031], [0044], [0047] & [0070] and illustrated in fig. 1 in Vakulenko’s device, system, and method of selective activation, deactivation, and configuration of components, the feature activation server 130 receives the feature activation request, validates and processes it; and in response, sends back to the device management platform 140 a feature activation Access Token (AT), which is a digital data-item indicating authorization from the device manufacturer to activate or to configure the requested feature. The feature activation server 130 comprising a processor for performing the functions of receiving, validating, processing the request, and sending or forwarding the token to the electronic device (the device management platform 140). Accordingly, it is clearly seen that the feature activation server 130 is single server or single system which is configured to perform the same functions or elements as required in claim 1. Therefore, Vakulenko does disclose each and every element of the amended independent claim 1.
Amended independent claim 7 is directed to a method which has similar scope as claim 1. Therefore, amended independent claim 7 remains un-patentable for the same reasons.
Amended independent claim 13 is directed to a cloud-based device which has similar scope as claim 1. Therefore, amended independent claim 13 remains un-patentable for the same reasons.
On page 7 of Applicant’s Remarks, Applicants submits that Vakulenko fails to disclose features recited in dependent claim 6 (Emphasis added).
The Examiner disagrees with the Applicants. As described in pars. [0044] & [0047] and illustrated in Vakulenko’s device, system, and method of selective activation, deactivation, and configuration of components, if the ACE Oauth token 251 is valid, the lectronic device checks that the valid ACE OAuth token 251 is indeed directed or addressed to the particular electronic device; for instance, by inspecting the Audience Field in the ACE OAuth token 251, and checking that its content matches or includes a Device-ID of this particular electronic device 210. A validated ACE OAuth token 251, that is addressed o this particular electronic device 210 is acted only by the electronic device. Inspecting an Audience Field in the ACE OAuth token is inspecting the identity of the electronic device such as electronic device-ID, Account-ID. The electronic device-ID or account-ID which is unique to the electronic device can be considered as an address of the electronic device. Accordingly, it is clearly seen that the ACE OAuth token 251 includes an address of the electronic device. Therefore, Vakulenko does disclose each and every element of the amended independent claim 6.
Dependent claim 12 has similar scope as claim 6. Therefore, dependent claim 12 remains un-patentable for the same reasons.
Dependent claim 18 has similar scope as claim 6. Therefore, dependent claim 18 remains un-patentable for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vakulenko et al. (Vakulenko), U.S. Pub. Number 2020/0044868.
Regarding claim 1; Vakulenko discloses a cloud-based device management system for enabling feature access for a device (par. 0022; the device management platform 140 sends or forwards or delivers the feature activation access token to the cloud-based platform 120 for management of electronic device.), the system comprising:
a database including a plurality of stored unique identifiers, each one of the stored unique identifiers associated with one of a plurality of electronic devices (par. 0026; a local or remote repository or database 222 able to store data pertaining to cloud-based accounts and the respective electronic devices that they relate to.);
an electronic processor configured to receive, from an electronic device, a request for access to a feature, the request including a unique identifier of the electronic device (par. 0044; the request message in which the electronic device 210 requests feature activation or feature upgrade, may comprise an Audience Field or an Audience Indicator, which in indicates the identity of the requesting device; i.e., based on its Device-ID or based on its Acount-ID, in order to reduce the risk of token theft.), validate the request for access by comparing the unique identifier to the plurality of stored unique identifiers to verify an identity of the electronic device (par. 0069; a management server, to associated between an identifier of a particular electronic device and a device-specific account managed by this device management server. ), transmit a token request to a feature server configured to provide the feature (par. 0069; delivers this request to a feature activation/deactivation server.), receive, from the feature server, a token in response to the token request (par. 0069; receives from feature activation/deactivation server a response comprising at least a digital access token that authorizes activation or deactivation of this particular hardware component of this particular electronic device.), and transmit the token to the electronic device (par. 0069; delivers this digital access token to this particular electronic device.).
Regarding claim 2; Vakulenko discloses the system of claim 1, wherein validating the request for access includes validating a certificate of the electronic device and confirming that the feature being requested was purchased for the electronic device (pars. 0028 & 0059; the manufacturer produces and ships the electronic device with pre-stored manufacturer’s certificate; ).
Regarding claim 3; Vakulenko discloses the system of claim 2, wherein the electronic processor transmits the token to the electronic device over a device certificate authenticated connection (par. 0043; delivering the ACE OAuth token 251 to the electronic device.).
Regarding claim 4; Vakulenko discloses the system of claim 1 further comprising an Internet-of-Things hub and wherein the electronic processor is configured to communicate with the electronic device through Internet-of-Things hub (par. 0062; an Internet of Things (IoT) device or appliance or sensor, a “smart home” device or appliance, a “connected home” device or appliance, a device able to send or receive data or signals via a cellular communication link or via a wireless communication link.).
Regarding claim 5; Vakulenko discloses the system of claim 1, wherein access management of the feature is performed at the feature server (par. 0027; a feature activation server 230.).
Regarding claim 6; Vakulenko discloses the system of claim 1, wherein the token includes an address to the feature unique to the electronic device (par. 0047; ACE OAuth token 252 is directed or addressed to this particular electronic device.).
Regarding claims 7-12; Claims 7-12 are directed to method which have similar scope as claims 1-6. Therefore, claims 7-12 remain un-patentable for the same reasons.
Regarding claims 13-18; Claims 7-12 are directed to cloud-based device management server which have similar scope as claims 1-6. Therefore, claims 13-18 remain un-patentable for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436